DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 16-26, and 29-36 are pending and examined below. This action is in response to the claims filed 8/19/21.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities:  amended claim element in lines 10-13 of claim 1 and correlative lines of claim 29 recite “based on a combination of each of the detected values of the at least one…”
This claim element is being read as a combination of all the recited elements however it is unclear as to whether a combination of two of the following elements would suffice

  Appropriate correction is required.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 8/19/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 8/19/21. 35 U.S.C. § 103 are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Attard et al. (US 2015/0149017) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 16-17, 21-26, and 29-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Attard et al. (US 2015/0149017).

Regarding claims 1 and 29, Hennequet discloses a system for managing the operation of a vehicle including a method for producing control data for rule-based driver assistance for guiding a vehicle by a driver assistance system (Fig. 2 Steps 8-11), the method comprising: 
detecting values of at least one input parameter which at least partially characterizes a driving scenario (¶38 - mode of running of the vehicle corresponds to the recited driving scenario, the position and of the rate of depression of the accelerator pedal, of the brake pedal, of the position and of the rate of angular displacement of the steering wheel, etc corresponds to the recited values of the input parameters); 
detecting values, via at least one sensor, of at least one adjustment parameter for guiding at least one of the vehicle and which characterizes a driving style and a body parameter which is a physiological value that characterizes body functions of a vehicle occupant in the same time period (¶37-39 – parameter relating to driving style desired by the ,
determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, based on the detected values of the at least one adjustment parameter, the body parameter and the at least one input parameter (¶38-40 – different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed utilizing driving style running parameter); and
emitting control data for guiding the vehicle, via an interface, which takes into account the at least one boundary condition as a rule (Fig. 2, ¶39-40, and ¶56-58 - navigation system monitor corresponds to the recited interface, proposed change of route corresponds to the recited emitting control data for guiding the vehicle, and different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed).
enabling at least intermittently highly automated or fully automated guidance of the vehicle (¶35 – low speed vehicle following mode or speed regulating mode corresponding to the recited at least intermittently highly automated guidance).
While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style, being a combination of the parameters or autonomously control of braking/steering/acceleration.
the body parameter specifically characterizing a subjective perception of the driving style in the driving scenario in the same time period (¶20 – biometric data collectors including an operator profile identifying general health and comfort levels corresponding to the recited body parameters correlative to the driving style in the same time period),
the boundary condition being determined based on a combination of each of the detected values (¶17-20 – parameters that control driving styles include driving controls/modes corresponding to the recited adjustment parameters, biometric data of an operator profile corresponding to the recited biometric data, and user input such as an operator's preferred jerk rate, i.e., a preferred rate of change of acceleration and/or deceleration corresponding to the recited input condition)
guiding the vehicle at least intermittently in a highly automated or fully automated manner based on the control data representing the ideal steering and/or braking and/or accelerating trajectory (¶10 - the module 106 may be used to regulate vehicle 101 speed, acceleration, deceleration, steering, distance between vehicles and/or amount of time between vehicles, lane-change minimum gap between vehicles, left-turn-across-path minimum, time-to-arrival, intersection (without signal) minimum time-to-arrival to cross the intersection, etc.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle modes of Attard in order to provide various patterns of driving that might be desired or warranted based on a current situation (Attard - ¶1).

 Hennequet further discloses guiding the vehicle at least intermittently based on the control data (¶42 - alternative routes correspond to the guiding the vehicle and each of the immediate, middle and far fields corresponds to the recited intermediately where many points of control data are listed in ¶42).

Regarding claim 17, Hennequet further discloses the at least one boundary condition emulates a driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style).

Regarding claim 21, Hennequet further discloses simulating, concurrent with the guiding of the vehicle, at least one future driving scenario based on values of the at least one input parameter (¶42-44 - computation of alternative routes corresponds to the recited future driving scenario guiding a vehicle based on imposing restrictions of various kinds on the driver corresponding to the recited input parameter) and 
simulating at least one trajectory of the vehicle based on the at least one future driving scenario (¶42 - computation of alternative routes corresponds to the recited simulating at least one trajectory), 
wherein the control data is based on the at least one simulated trajectory (¶41-44 – driver and running parameters are taken into consideration with the alternative routes).  

the simulating step occurs in real time based on real-time data of a present driving scenario (¶49 – updated dynamically corresponds to the recited real-time updates).  

Regarding claim 23, Hennequet further discloses a plurality of possible prospective trajectories is simulated, and the method (Fig. 5 and ¶69 - various possibilities for the trip corresponds to the recited plurality of possible prospective trajectories) further comprises: 
evaluating the plurality of possible prospective trajectories based on at least one boundary condition (¶70-74 – various parameters are discloses including different boundary conditions such as emissions, battery charge, slope etc), 
wherein the control data reflects a best-rated prospective trajectory (¶69 - decides that the best option corresponds to the recited control data reflecting the best rated trajectory).  

Regarding claim 24, Hennequet further discloses the at least one boundary condition characterizes a driving style attribute selected from the following group: driving time, emission, energy consumption, safety, driving dynamics, drivability, perceived efficiency, perceived safety (¶70-76 – various parameters are discloses including different boundary conditions such as emissions, battery charge corresponding to the recited energy consumption, slope corresponding to the recited driving dynamics, stop light timing corresponding to the recited driving time, etc).  

 a plurality of boundary conditions is considered, and corresponding driving style attributes are weighted differently (¶36, and ¶69-71 – certain parameters are prohibited whereas some are simply taken into account corresponding to the recited different weights of parameters).  

Regarding claim 26, Hennequet further discloses the determining of the at least one boundary condition provides for the at least one body parameter to not exceed at least a predefined limit value (¶40 - speed restrictions correspond to the recited threshold of a boundary condition).  

Regarding claim 31, Hennequet further discloses the vehicle occupant is a driver of the vehicle (¶13 - driving characteristics specific to the driver corresponding to the recited characteristics of vehicle occupant designating the driver).

Regarding claims 33 and 35, while Hennequet does disclose the use of boundary conditions, input, adjustment and body parameters (¶37-40), Attard more explicitly discloses the at least one boundary condition includes at least one combination of at least input parameters, values of which are associated with the at least one adjustment parameter and the body parameter (¶17-20 – parameters that control driving styles include driving controls/modes corresponding to the recited adjustment parameters, biometric data of an operator profile corresponding to the recited biometric data, and user input such as an 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle modes of Attard in order to provide various patterns of driving that might be desired or warranted based on a current situation (Attard - ¶1).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Attard et al. (US 2015/0149017), as applied to claim 1 above, in view of Urmson et al. (US 8,634,980).

Regarding claim 18, Hennequet further discloses the at least one boundary condition emulates an adapted driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style) but Hennequet does not disclose an autonomous vs manual driving modes.
However, Urmson discloses a driving pattern recognition system including driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects different perceptions of the driver or driver group between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Attard with the autonomous/manual mode system of Urmson in order to recognize the type of  (Urmson – Column 1, Lines 35-40).

Regarding claim 19, Hennequet does not disclose autonomous driving however Urmson further discloses at least some values are recorded during automatic guidance of the vehicle by the driver assistance system (Column 5, Lines 1-24 – components for detecting objects external to the vehicle record values that correspond to the recited automatic guidance values).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Attard with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Regarding claim 20, Hennequet further discloses the at least one adjustment parameter indicates whether the driver will change the guiding of the vehicle by the driver assistance system, upon a combination of the at least one adjustment parameter with the at least one input parameter (¶53-54 and Fig. 2 – running parameters correspond to the recited adjustment parameter which is combined with the characteristics of the driver corresponding to the recited input parameter to determine the mode/route to guide the vehicle).  
Hennequet does not disclose the use of autonomous guiding of the vehicle however Urmson further discloses driver-specific autonomous driving when it identifies which driver is .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Attard with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Claims 30, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Attard et al. (US 2015/0149017), as applied to claims 31, 33, 29, and 35 above, in view of Dobler et al. (US 2007/0182529).

Regarding claims 30 and 32, Hennequet does not explicitly disclose the use of a body parameter including physiological data and Attard does not explicitly disclose utilizing heart rate, blood pressure, adrenaline level, or respiratory pattern however Dobler discloses a method and apparatus for influencing the load of a driver in a motor vehicle including the body parameter data includes at least one of heart rate, blood pressure, adrenaline level, and respiratory pattern of the driver (¶36).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet in view of Attard with the physiologically interpreted disposition of the driver in order to determine, 

Regarding claims 34 and 36, While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style.
However, Dobler further discloses the at least one boundary condition characterizes a driving style attribute, which is a property that triggers a subjective perception or impression in the driver (¶36-41 – driver load or workload corresponding to the recited boundary condition utilizing the driving style where the workload determines a disposition of the driver corresponding to the recited subjective perception of impression of the driver).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet in view of Attard with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665